           Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 1 of 25




 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 7
     DIANA CUERVO,
 8                                                      No.
                                   Plaintiff,
 9                                                      COMPLAINT FOR DAMAGES
            v.
10                                                      JURY DEMAND
     AMAZON.COM, INC., AMAZON.COM,
11   SERVICES LLC, and CHRISTOPHER
     STOIA , in his individual and professional
12   capacities,

13                                Defendants.

14          Plaintiff Diana Cuervo (“Plaintiff” or “Ms. Cuervo”), by and through her undersigned

15   counsel, Wigdor LLP, as and for the Complaint in this action against Defendants Amazon.com,

16   Inc., Amazon.com Services LLC (together “Amazon” or the “Company”), and Christopher

17   Stoia (“Stoia”) (collectively, “Defendants”) hereby states and alleges as follows:

18                                 PRELIMINARY STATEMENT

19          1.      In August 2020, Diana Cuervo, a Latinx woman born in Colombia, accepted a

20   job as an Area Manager of Delivery Operations with Amazon. To begin work in the job, Ms.

21   Cuervo moved all the way across the country from Brooklyn, New York to Everett,

22   Washington.

23

24
      COMPLAINT  1                                                    WIGDO R LLP
                                                              85 Fifth Avenue ● New York, NY
25                                                        Phone (212) 257-6800 ● Fax (212) 257-6845
           Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 2 of 25




 1          2.      From the very beginning of her employment, Ms. Cuervo was subjected to

 2   shocking and openly racial and ethnic harassment and discrimination by her supervisor,

 3   Christopher Stoia.

 4          3.      Stoia relentlessly questioned Ms. Cuervo about her qualifications for her job,

 5   making clear that he did not believe a Latina woman could hold her position. Stoia displayed

 6   a clear feeling of untouchability and contempt for his subordinates who were persons of color.

 7          4.      Stoia also made frequent, near daily comments about Ms. Cuervo’s accent and

 8   Latina heritage, including: “Latins suck,” “How is a Latin like you working here?” and

 9   “You are a Latina woman, I need to be careful every time I talk to you.”

10          5.      Stoia also repeatedly asked Ms. Cuervo whether she was concerned about being

11   fired and told her that it would be pointless for her to complain to Human Resources (“HR”)

12   about him because, “HR doesn’t work for you, it works for me and for Amazon.” Stoia

13   also warned her not to complain because Amazon does not like it when employees file

14   complaints and told her that she would be fired if she did complain.

15          6.      Ms. Cuervo would not simply accept these conditions for herself or her

16   coworkers. Unfortunately, Stoia’s comments about HR turned out to be correct, as nothing

17   was done to curb his abuse and harassment even after Ms. Cuervo made two separate

18   complaints to HR in early 2021.

19          7.      Likewise, when Ms. Cuervo complained to Stoia in or around mid-February

20   2021 about a gas leak in the building, Stoia warned her not to tell anyone else about it because,

21   “It will make me look bad.” After the leak still was not repaired, Ms. Cuervo escalated it to

22   higher management at the Company. Once again, she would not allow threats intimidate her

23

24
      COMPLAINT  2                                                     WIGDO R LLP
                                                               85 Fifth Avenue ● New York, NY
25                                                         Phone (212) 257-6800 ● Fax (212) 257-6845
              Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 3 of 25




 1   into silence, especially when the safety of all her coworkers (and, incidentally, the Company’s

 2   best interests) demanded that she do so.

 3              8.       Ultimately, as Stoia said would happen, Ms. Cuervo was terminated just weeks

 4   after her multiple HR complaints and the very next day after she escalated her complaints about

 5   the gas leak. She was fired without notice or an explanation as to why she was being

 6   terminated.

 7              9.       Callously, and putting even more pressure on her already difficult situation,

 8   Amazon soon demanded the return of a signing bonus and approximately $20,000 in relocation

 9   expenses that she had incurred and for which she had been reimbursed. Amazon was already

10   aware that she was seeking legal counsel at the time they made these demands to Ms. Cuervo.

11              10.      Amazon has an opportunity to sincerely examine its policies and practices and

12   enact meaningful change, as Institutional Shareholder Services, a proxy firm, is recommending

13   that Amazon investors vote in favor of an independent racial audit. The vote is set for May

14   26, 2021 at the Company’s annual shareholder meeting.                          Amazon, however, is asking

15   shareholders to reject the audit. See https://www.seattletimes.com/business/amazon-investors-

16   urged-by-proxy-firm-to-vote-in-favor-of-racial-audit/ (last accessed May 18, 2021).

17              11.      Defendants’ conduct violated Section 1981 of the Civil Rights Act of 1866, 42.

18   U.S.C. § 1981 (“Section 1981”), the Washington Law Against Discrimination, Wash. Rev.

19   Code § 49.60.010, et seq. (“WLAD”), and Washington Common Law.1

20

21   1
         This case, filed by Diana Cuervo, is being filed simultaneously with the cases of other female employees
         similarly subjected to unlawful discrimination, bias and retaliation at Amazon: Tiffany Gordwin v. Amazon, et
22       al. (U.S. District Court, District of Arizona) (race, gender discrimination and retaliation); Emily Sousa v.
         Amazon, et al. (U.S. District Court, District of Delaware) (race, national origin, gender discrimination and
         retaliation); Pearl Thomas v. Amazon, et al. (U.S. District Court, Western District of Washington) (race, gender
23       discrimination and retaliation); and Cindy Warner v. Amazon, et al. (U.S. District Court, Central District of
         California) (gender discrimination and retaliation).
24
         COMPLAINT  3                                                             WIGDO R LLP
                                                                          85 Fifth Avenue ● New York, NY
25                                                                    Phone (212) 257-6800 ● Fax (212) 257-6845
           Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 4 of 25




 1                             ADMINISTRATIVE PREREQUISITES

 2           12.     Ms. Cuervo will file a charge of discrimination with the Equal Employment

 3   Opportunity Commission (“EEOC”) alleging violations of Title VII of the Civil Rights Act of

 4   1964, 42 U.S.C. §§ 2000e, et seq. (“Title VII”).

 5           13.     Upon the EEOC’s completion of its investigation into Ms. Cuervo’s charge of

 6   discrimination, and/or its issuance of a Notice of Right to Sue, Plaintiff will seek leave to

 7   amend this Complaint to add Title VII claims against Amazon.

 8           14.     Any and all other prerequisites to the filing of this suit have been met.

 9                                    JURISDICTION AND VENUE

10           15.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and

11   1343, as this action involves federal questions regarding the deprivation of Plaintiff’s rights

12   under Section 1981. The Court has supplemental jurisdiction over Plaintiff’s related claims

13   arising under state and/or local law pursuant to 28 U.S.C. § 1367(a).

14           16.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) as a substantial

15   part of the events or omissions giving rise to this action, including the unlawful employment

16   practices alleged herein, occurred in this district.

17                                               PARTIES

18           17.     Plaintiff Diana Cuervo is a resident of the State of Washington and a former

19   employee of Amazon. At all relevant times, Ms. Cuervo met the definition of an “employee”

20   under all applicable statutes.

21           18.     Defendant Amazon.com, Inc. is a Delaware-registered domestic corporation

22   with operations in the State of Washington. At all relevant times, Defendant Amazon.com,

23   Inc. met the definition of “employer” under all applicable statutes.

24
      COMPLAINT  4                                                      WIGDO R LLP
                                                                85 Fifth Avenue ● New York, NY
25                                                          Phone (212) 257-6800 ● Fax (212) 257-6845
             Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 5 of 25




 1            19.   Defendant Amazon.com Services LLC is a Delaware-registered domestic

 2   corporation with operations in the State of Washington. At all relevant times, Defendant

 3   Amazon.com Services, LLC met the definition of “employer” under all applicable statutes.

 4            20.   Defendant Christopher Stoia is, upon information and belief, a resident of

 5   Washington and currently works for Amazon, where he supervised Ms. Cuervo during her

 6   employment at the Company and controlled the terms and conditions of her employment. At

 7   all relevant times, Stoia met the definition of “employer” under all applicable statutes.

 8                                   FACTUAL ALLEGATIONS

 9   I.       MS. CUERVO’S BACKGROUND AND HER POSITION AT AMAZON

10            21.   Ms. Cuervo was born in Medellin, Colombia and immigrated to the United

11   States in 2010. Her first language is Spanish, and she speaks English with an accent that some

12   may consider recognizably “Latin.”

13            22.   Ms. Cuervo graduated from Colorado State University in May 2018 with a

14   Bachelor of Applied Science in Product Development and a minor in Business Administration.

15            23.   Before she went to work at Amazon, Ms. Cuervo had a job with Coca-Cola in

16   Brooklyn, New York.

17            24.   Ms. Cuervo began working at Amazon on or around August 3, 2020, just one

18   day after moving across the country from Brooklyn, New York to Everett, Washington for the

19   job.

20            25.   Her position was Area Manager, Delivery Operations, and her starting salary

21   was $75,000.00 per year. She also received a sign-on bonus of $20,000.00 and would have

22   received an additional sign-on bonus of $18,000.00 after the one-year anniversary of her start

23   date.

24
      COMPLAINT  5                                                     WIGDO R LLP
                                                               85 Fifth Avenue ● New York, NY
25                                                         Phone (212) 257-6800 ● Fax (212) 257-6845
           Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 6 of 25




 1           26.     Amazon’s offer letter stated that if Ms. Cuervo’s employment lasted less than

 2   one year, the unearned amount of the first sign-on bonus was required to be paid back to the

 3   Company.

 4           27.     Her compensation also included 16 shares of Amazon.com common stock,

 5   subject to a vesting schedule set forth in her offer letter.

 6           28.     Ms. Cuervo also was provided with relocation benefits that were to be repaid if

 7   her employment lasted less than two years, which is a lengthy tenure for many jobs at Amazon.

 8           29.     Ms. Cuervo was hired as a Level 5 manager despite her degree in Product

 9   Development.

10           30.     She quickly realized that there were a significant number of white men in Level

11   6 management positions and above without college degrees or work experience that would

12   justify their placement at such high levels.

13   II.     MS. CUERVO’S SUPERVISOR MADE RACIST STATEMENTS ABOUT HIS
             LATINX EMPLOYEES AND SUBJECTED MS. CUERVO TO
14           DISCRIMINATION AND HARASSMENT FROM THE VERY BEGINNING
             OF HER EMPLOYMENT
15
             31.     Very soon after she started work with Amazon, Ms. Cuervo learned that her
16
     direct supervisor, Delivery Station Operations Manager Christopher Stoia, held his Latinx
17
     subordinates in contempt.
18
             32.     Stoia, a white man, immediately made statements to and around Ms. Cuervo
19
     that unmistakably showed his disdain for Latinx employees.
20
             33.     Amazon hired Stoia for its DSE4 facility, and Ms. Cuervo was hired for the first
21
     Amazon Robotics station in the DWS5 facility. They were hired around the same time and
22
     were in training together.
23

24
      COMPLAINT  6                                                       WIGDO R LLP
                                                                 85 Fifth Avenue ● New York, NY
25                                                           Phone (212) 257-6800 ● Fax (212) 257-6845
           Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 7 of 25




 1          34.     Although he was hired for a different facility, Stoia made it his mission during

 2   training to be transferred to DWS5, where Ms. Cuervo had been hired. Indeed, Stoia

 3   specifically told Ms. Cuervo during training that he would be her manager because he was

 4   more intelligent than she was.

 5          35.     During the training, Stoia left the station many times without completing the

 6   training and spent more time trying to move to DWS5 than complete the training.

 7          36.     During their Robotics training, Stoia asked Ms. Cuervo questions about her

 8   qualifications for the job in a skeptical, probing manner.

 9          37.     Specifically, Stoia asked Ms. Cuervo what she did to get her job, who she knew

10   at Amazon, and whether she had a relationship with anyone at Amazon, conspicuously

11   implying that Ms. Cuervo, as a Latina woman could only have secured a job at Amazon by

12   knowing someone in the Company and not based on her own merit.

13          38.     In order to collect more ammunition and subjects on which to grill Ms. Cuervo,

14   Stoia would look at her LinkedIn profile.

15          39.     Stoia’s harassment was so intense, hostile and unsettling that Ms. Cuervo

16   deleted her LinkedIn profile to prevent him from obtaining any more details about her

17   education, references, and experience.

18          40.     This pattern of discrimination and harassment based on Ms. Cuervo’s race,

19   ethnicity, national origin, and gender continued throughout her entire employment.

20          41.     In addition to frequently disparaging Ms. Cuervo’s “Latin accent,” Stoia’s

21   remarks to Ms. Cuervo included (but certainly were not limited to):

22                         “How is a Latin like you working here?”

23                         “Latin people suck.”

24
      COMPLAINT  7                                                     WIGDO R LLP
                                                               85 Fifth Avenue ● New York, NY
25                                                         Phone (212) 257-6800 ● Fax (212) 257-6845
           Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 8 of 25




 1                         “Do you really have a diploma?”

 2                         “Working with Latins sucks.”

 3                         “You are a Latin woman; I need to be careful every time I
                            talk to you.”
 4
                           “You suck!”
 5
                           “The only reason you are at DWS5 is that Amazon needs to
 6                          checkmark the diversity box, and it sucks because being an
                            L5 is a big deal for us but not for people like you."
 7
                           “How you survived in Brooklyn with all the Black people? I
 8                          was in Queens before. What is worse to live with, Black or
                            Latin? You were in Brooklyn. You answer the question for
 9                          me.”
10          42.     On another occasion, Stoia said to Ms. Cuervo: “You are never going
11   to succeed in Amazon with your red personality.            Red is for Coca-Cola in
12   Brooklyn, not for us.” Ms. Cuervo understood Stoia’s message loud and clear – as a
13   “fiery” Latinx employee there was no room for her to advance within Amazon.
14          43.     Such blatantly discriminatory and hateful statements were not so-called “stray
15   remarks,” but were a daily occurrence that fundamentally altered the terms and conditions of
16   Ms. Cuervo’s employment. Stoia’s blatantly hateful behavior caused Ms. Cuervo to live in
17   constant fear of losing her job due to discrimination.
18          44.     In fact, on one occasion Stoia outright said, “Hey Diana, are you afraid of
19   losing your job?” Ms. Cuervo said that she was indeed afraid of losing her job because of the
20   way Stoia treated her. Stoia laughed at this and told her, “Something is going to happen one
21   of these days.”
22

23

24
      COMPLAINT  8                                                    WIGDO R LLP
                                                              85 Fifth Avenue ● New York, NY
25                                                        Phone (212) 257-6800 ● Fax (212) 257-6845
           Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 9 of 25




 1          45.     In another incident, Stoia asked Ms. Cuervo whether she wanted to complain

 2   about the way he treats her. When she replied that she did want to complain, Stoia told her it

 3   would not matter if she did because HR would not believe her and would take his side anyway.

 4          46.     Stoia further told Ms. Cuervo that if she ever complained about him the

 5   Company would fire her.

 6          47.     Stoia frequently told Ms. Cuervo that, “HR doesn’t work for you, it works

 7   for me and for Amazon.”

 8          48.     He further told Ms. Cuervo – correctly, as it turned out – that Amazon does not

 9   like employees who complain about discrimination and that she would be fired if she

10   complained.

11          49.     Stoia also subjected Ms. Cuervo to frequent derogatory remarks about women.

12   He commonly complained about working with women in general, and about working with Ms.

13   Cuervo specifically because she is a woman.

14          50.     Stoia also warned Ms. Cuervo repeatedly that she should not speak at managers’

15   meetings. He also frequently commented angrily and bitterly about Ms. Cuervo’s tone.

16          51.     Stoia did not treat his male colleagues and subordinates in the same manner.

17   This sort of conduct is a common way for men to bully, demean and treat women as “less than”

18   as though they do not belong in the workplace, which creates an inequitable work environment.

19          52.     Stoia’s prejudiced tirades against Ms. Cuervo nearly always occurred in rooms

20   without cameras. He would summon her to talk with him in rooms that he knew lacked

21   cameras so that he could act belligerently toward her and intimidate her without worrying about

22   being seen.

23

24
      COMPLAINT  9                                                    WIGDO R LLP
                                                              85 Fifth Avenue ● New York, NY
25                                                        Phone (212) 257-6800 ● Fax (212) 257-6845
          Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 10 of 25




 1          53.      Throughout her employment, Ms. Cuervo was outspoken on issues of diversity

 2   and equity in the workplace.

 3          54.      Out of approximately 16 to 19 managers, Ms. Cuervo was the only Latina

 4   woman who was a manager at her station and there were no Black managers at her station.

 5          55.      Seeing the lack of diversity (particularly in management) and the way that

 6   Amazon allows its managers to treat its female employees and persons of color, Ms. Cuervo

 7   raised the idea of creating a diversity and inclusion group. Stoia responded to her idea with

 8   hostility and condescension, telling her, “I didn’t get a fucking job here to do that. That’s

 9   stupid.”

10          56.      Stoia also told her that she was rocking the boat – a not-so-subtle threat to stay

11   in her lane and accept her lower position and the discriminatory treatment to which she and

12   others were subjected.

13          57.      On several occasions, Ms. Cuervo also asked why there were no Black or Latinx

14   managers other than her at the station. Her concerns about the lack of manager diversity,

15   however, were always dismissed.

16          58.      Stoia advised Ms. Cuervo that Level 6 manager Jonathan Torres was in charge

17   of diversity at the station and told Ms. Cuervo to focus on overseeing the Company’s safety

18   shoe program.

19          59.      Stoia further told Ms. Cuervo that she made the Company look bad when she

20   raised issues of diversity and inclusion and that she needed to talk about shoes rather than talk

21   about diversity.

22          60.      Stoia’s flagrant racism was not limited to Hispanic employees.

23          61.      Ms. Cuervo also witnessed him making derogatory remarks about Black people.

24
      COMPLAINT  10                                                    WIGDO R LLP
                                                               85 Fifth Avenue ● New York, NY
25                                                         Phone (212) 257-6800 ● Fax (212) 257-6845
            Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 11 of 25




 1           62.    In one particularly offensive incident, Stoia questioned the intelligence of a

 2   Black female manager from another station. Ms. Cuervo bravely defended the manager by

 3   pointing out that she held a master’s degree. Stoia responded by telling Ms. Cuervo that

 4   because the other manager was Black, she could not be smart.

 5   III.    MS. CUERVO MAKES LEGALLY PROTECTED COMPLAINTS
             REGARDING HARASSMENT AND DISCRIMINATION
 6
             63.    In early February 2021, just a few weeks before her termination, Ms. Cuervo
 7
     approached Senior Human Resources Assistant Emma Brown to complain about Stoia’s
 8
     discriminatory and harassing conduct.
 9
             64.    A meeting was set up between Ms. Brown, Stoia, and Ms. Cuervo so that they
10
     could discuss the discriminatory conduct to which Ms. Cuervo was being subjected.
11
             65.    Rather than giving her an opportunity to speak freely or conduct a thorough and
12
     confidential investigation by interviewing witnesses separately, Amazon forced Ms. Cuervo to
13
     describe the events and express her concerns about discrimination while her tormentor, Stoia,
14
     was in the same room.
15
             66.    Indeed, Stoia insisted on being present for the meeting. This transparent
16
     intimidation tactic obviously should not have been permitted by the Company, as it was
17
     undoubtedly intended to intimidate Ms. Cuervo and prevent her from feeling comfortable
18
     describing the full scope of illegal, discriminatory behavior and harassment by Stoia.
19
             67.    Despite these terrible and clearly compromised circumstances, Ms. Cuervo
20
     forthrightly described comments that Stoia made about her and let them know that she was
21
     afraid of him and worried about losing her job because of the way he treated her.
22
             68.    Specifically, Ms. Cuervo told Ms. Brown of HR that she was scared of Stoia
23
     and tired of being disrespected by him.
24
      COMPLAINT  11                                                   WIGDO R LLP
                                                              85 Fifth Avenue ● New York, NY
25                                                        Phone (212) 257-6800 ● Fax (212) 257-6845
          Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 12 of 25




 1          69.     Because she was forced to have this meeting in front of her direct supervisor,

 2   Ms. Cuervo was not comfortable reporting all the details of his harassment. Throughout the

 3   meeting, Ms. Cuervo said many times in front of both Stoia and Ms. Brown, “I am scared, I

 4   am scared to talk.”

 5          70.     Ms. Brown said little during the meeting and, inexcusably, nothing was done

 6   about Stoia’s behavior, which continued unabated.

 7          71.     About one week after that initial meeting, Ms. Cuervo again approached Ms.

 8   Brown, this time outside of Stoia’s presence, to talk with her about him. Ms. Cuervo reiterated

 9   that nothing had been done and that he continued to discriminate against her. Ms. Cuervo also

10   told Ms. Brown that even though she spoke with an accent and came from another country,

11   Stoia should not be allowed to disrespect her.

12          72.     Ms. Brown reacted to Ms. Cuervo’s complaints with indifference and claimed

13   that she did not realize Ms. Cuervo was born abroad or that she spoke Spanish.

14          73.     After this second formal complaint of discrimination to HR came to naught, it

15   was crystal clear to Ms. Cuervo that she would not get any support from Amazon HR, and Ms.

16   Brown’s dismissiveness only increased the anxiety she felt about losing her job.

17          74.     Ms. Brown’s indifference was demonstrated by her inaction and lack of follow-

18   up with Ms. Cuervo throughout this time.

19          75.     Ms. Brown told Ms. Cuervo that she was transferring to an Amazon facility in

20   Las Vegas and would introduce Ms. Cuervo to her replacement. When Ms. Cuervo followed

21   up about the replacement HR representative, Ms. Brown told her that the new person did not

22   end up taking the job.

23

24
      COMPLAINT  12                                                   WIGDO R LLP
                                                              85 Fifth Avenue ● New York, NY
25                                                        Phone (212) 257-6800 ● Fax (212) 257-6845
           Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 13 of 25




 1          76.     Shortly after that, Ms. Brown left for vacation in Hawaii. When Ms. Brown

 2   finally returned from Hawaii, she was not interested in investigating Ms. Cuervo’s claims.

 3          77.     Neither Ms. Brown nor anyone else at Amazon took any action regarding Ms.

 4   Cuervo’s multiple complaints. No investigation was launched, no disciplinary action was ever

 5   taken, and no remedial measures were ever put in place.

 6          78.     Indeed, it was not until February 25, 2021 – the day after Ms. Cuervo’s

 7   termination – that Ms. Brown finally sent Ms. Cuervo an email to inquire about the harassment

 8   and discrimination she faced.

 9          79.     Notably, this happened after Ms. Cuervo had already advised Ms. Brown that

10   she would be hiring a lawyer because of her treatment by the Company.

11          80.     Of course, by then it was already too late because Stoia had fulfilled his frequent

12   threats to terminate Ms. Cuervo when he got a chance.

13   IV.    MS. CUERVO PROVIDES NEEDED MANAGERIAL ASSISTANCE AT THE
            FACILITY DURING A SNOWSTORM WHILE HER MALE COLLEAGUES
14          STAYED HOME

15          81.     On February 14, 2021, Ms. Cuervo was working after a snowstorm that had

16   closed the station the previous day.

17          82.     She was the only manager in the building when she arrived and was assigned

18   to “disarm” the building.

19          83.     Senior Manager of Station Operations Austin Bartlett sent Ms. Cuervo an email

20   the previous evening that contained the code to disarm the building alarm.

21          84.     When she arrived at the facility, she had not yet seen the email from Mr. Bartlett

22   and did not know that the building would still be shut.

23

24
      COMPLAINT  13                                                    WIGDO R LLP
                                                               85 Fifth Avenue ● New York, NY
25                                                         Phone (212) 257-6800 ● Fax (212) 257-6845
          Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 14 of 25




 1          85.     She sent a text to Stoia, who explained the situation and asked her to send him

 2   a picture of the outside of the building so that he could see how the snow removal had

 3   progressed.

 4          86.     Before the start of her shift, Ms. Cuervo received a message from Operations

 5   Manager Matthew Lee stating that another facility was sending a trailer “in about 30 minutes

 6   or so because they are about to run out of space in their yard.” Executive Assistant Shannon

 7   Snyder further advised Ms. Cuervo that the truck could dock in doors 30 through 33.

 8          87.     This type of activity was not a part of Ms. Cuervo’s regular job duties, but it

 9   quickly became her responsibility because there was no other manager on site to assist (nor

10   were any volunteering to come and do so).

11          88.     Unsure of how to proceed, Ms. Cuervo sent a message to Mr. Lee stating, “I

12   don’t want to bother you, but what exactly do I need to do when the trailer arrives to the station?

13   I don’t want to do something wrong.” Mr. Lee responded, “Just put it on one of those doors

14   that Shannon recommended! Just make sure there isn’t a truck already there.”

15          89.     Because she was not a Level 6 manager, Ms. Cuervo was not authorized to

16   disarm the building.

17          90.     It took over 30 minutes for access to be granted and the building to be disarmed.

18          91.     Once in the building, Ms. Cuervo began to work. She sent a message to Ms.

19   Snyder asking if there was a way to track the incoming truck and telling him, “This is the first

20   time that I am going to receive a truck.”

21          92.     Despite making it clear that this was her first time coordinating receiving a truck

22   at the facility, at no point in any of her conversations with Mr. Lee or Ms. Snyder was Ms.

23   Cuervo ever given any instructions about unhooking or releasing a trailer.

24
      COMPLAINT  14                                                     WIGDO R LLP
                                                                85 Fifth Avenue ● New York, NY
25                                                          Phone (212) 257-6800 ● Fax (212) 257-6845
          Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 15 of 25




 1           93.       At about 7:30 PM, three trailers arrived at the station at the same time. The

 2   doors where Ms. Snyder told Ms. Cuervo to have the trucks park – doors 30 through 33 – were

 3   all occupied by other trucks.

 4           94.       Ms. Cuervo looked outside to see which doors were unoccupied and clear of

 5   snow.

 6           95.       She was particularly concerned about a potential accident because of the

 7   significant snow on the ground and because it was still snowing at the time.

 8           96.       Ms. Cuervo called Mr. Lee for guidance. Mr. Lee, in turn, called Jonathan

 9   Torres. Mr. Torres then called Ms. Cuervo and gave her instructions by phone. Ms. Cuervo

10   followed Mr. Torres’s instructions.

11           97.       Once the trucks were parked, two of the drivers were very angry and asked for

12   paperwork and confirmation codes to prove they had arrived at the station.

13           98.       Because this was not a regular part of Ms. Cuervo’s job duties, she was unable

14   to provide the drivers with paperwork or confirmation codes.

15           99.       Ms. Cuervo was told by the drivers and by Mr. Torres that she needed to unhook

16   the trailers; however, she did not know how to do this and there was no Yard Marshall present.

17   One of the drivers offered to help her do it, and she accepted his help.

18           100.      Two of the truck drivers left full trailers at the station and departed, taking away

19   empty trailers.

20           101.      There was no empty trailer for the third driver to take, however, and Ms. Cuervo

21   spoke over the phone with the driver’s dispatcher. The dispatcher convinced the driver that it

22   was acceptable for him to leave that station with a “bobtail,” meaning with no trailer. This

23   was all completed according to Mr. Torres’s instructions.

24
      COMPLAINT  15                                                       WIGDO R LLP
                                                                  85 Fifth Avenue ● New York, NY
25                                                            Phone (212) 257-6800 ● Fax (212) 257-6845
          Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 16 of 25




 1          102.    The next day, Yard Marshall Jon Brandt messaged Ms. Cuervo, saying that she

 2   should not have let one of the drivers take an empty trailer because he was assigned to a

 3   different building.

 4          103.    Ms. Cuervo explained that she was the only manager present at the time and

 5   had authorization from a Level 6 manager for the driver to take an empty trailer.

 6          104.    Mr. Brandt replied that although he appreciated her help, “there is a process we

 7   have to go through” and “it would have been better to just have the driver leave with nothing.”

 8   Mr. Bartlett, who was also in this message chain, advised that there was no harm done because

 9   the driver was assigned to a station that was co-located.

10          105.    Later, Stoia appeared overjoyed when talking with Ms. Cuervo. He told her

11   that she had assigned the trucks incorrectly and repeatedly said, “You finally did something

12   wrong so that I can fire you.”

13          106.    Ms. Cuervo explained to Stoia that she was the only manager present at the

14   station and had stepped up to perform tasks beyond her normal duties and help avoid a

15   dangerous situation and/or tremendous disruption of operations and business.

16          107.    Stoia told Ms. Cuervo that she somehow should not have helped at all. He made

17   no effort to disguise his contempt, animus, and belief in his untouchability.

18   V.     MS. CUERVO REPORTS A DANGEROUS GAS LEAK

19          108.    In or around mid-February 2021, Ms. Cuervo became aware of a gas leak in the

20   building.

21          109.    She promptly notified Stoia, her immediate supervisor, of the leak.

22

23

24
      COMPLAINT  16                                                   WIGDO R LLP
                                                              85 Fifth Avenue ● New York, NY
25                                                        Phone (212) 257-6800 ● Fax (212) 257-6845
           Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 17 of 25




 1          110.     Stoia told her, “Don’t worry about the leak, we are fixing it. No one else can

 2   know about the leak.” Stoia told her that if she reported the leak to anyone, “It will make

 3   me look bad.”

 4          111.     After several days went by, the gas could still be smelled in the building and

 5   the problem had not been resolved. The janitorial staff raised concerns about the leak to Ms.

 6   Cuervo. They said they were very worried about the leak and were concerned that the building

 7   could explode or catch fire.

 8          112.     Because management continued to fail to resolve the gas leak, Ms. Cuervo

 9   escalated her concern about it. She emailed the Station Manager, Safety Manager, and Stoia

10   on February 23, 2021 to advise them of the dangerous situation caused by the gas leak.

11          113.     She was terminated the very next day.

12   VI.    MS. CUERVO IS ILLEGALLY FIRED IN RETALIATION FOR ENGAGING
            IN LEGALLY PROTECTED ACTIVITY
13
            114.     On February 24, 2021, Amazon, through Stoia and Senior Regional Manager
14
     Vidya Sadanandan (“Sadanandan”), notified Ms. Cuervo that her employment was being
15
     terminated.
16
            115.     No HR employee was present during nearly the entire meeting, until Ms. Brown
17
     entered at the very last minute, and only after Ms. Cuervo requested that HR be present.
18
            116.     Ms. Cuervo was blindsided and devastated by her summary termination, which
19
     came without any notice whatsoever. During the meeting, Ms. Cuervo asked several questions,
20
     nearly all of which Stoia and Sadanandan either could not or would not answer. For example,
21
     Ms. Cuervo asked whether she could be transferred to another department or facility or placed
22
     on an improvement plan but was told “No.”
23

24
      COMPLAINT  17                                                   WIGDO R LLP
                                                              85 Fifth Avenue ● New York, NY
25                                                        Phone (212) 257-6800 ● Fax (212) 257-6845
          Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 18 of 25




 1          117.      Ms. Cuervo was also advised that there was no process by which she could

 2   appeal her termination.

 3          118.      Unsatisfied with the answers she was receiving, Ms. Cuervo pressed for

 4   information regarding any investigation of the events of February 14, 2021 (the day she was

 5   left to manage arriving trucks by herself during a snowstorm) or any explanation of the reason

 6   for her termination.

 7          119.      Ms. Cuervo also had questions regarding her benefits, bonus, relocation

 8   expenses, and Amazon stock, but was merely told that Amazon would send a letter regarding

 9   these items.

10          120.      Crucially, Ms. Cuervo was never given any reason for her termination.

11   During the termination meeting, Ms. Cuervo asked several times why she was being terminated

12   and neither Stoia nor Sadanandan gave any clear reason. The only thing they would tell Ms.

13   Cuervo was that her termination supposedly and somehow was related to the February 14,

14   2021 incident.

15          121.      Later, when Ms. Cuervo applied for unemployment, the Washington State

16   Employment Security Department (“ESD”) asked the Company why Ms. Cuervo was

17   terminated. Amazon replied to ESD only that she was “involuntarily terminated” and did not

18   provide any more specific reason.

19          122.      Twisting the knife, Amazon sent Ms. Cuervo a letter, dated March 15, 2021,

20   informing her that she owes the Company $20,082.30 for repayment of her relocation expenses

21   and the unaccrued portion of her sign-on bonus.

22

23

24
      COMPLAINT  18                                                  WIGDO R LLP
                                                             85 Fifth Avenue ● New York, NY
25                                                       Phone (212) 257-6800 ● Fax (212) 257-6845
          Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 19 of 25




 1          123.    Insultingly, on the same day the Company sent Ms. Cuervo another notification

 2   dated March 15, 2021, which claimed that she was overpaid in her last paycheck by $203.57

 3   and demanded repayment by April 15, 2021.

 4          124.    This is simply insult added to injury and demonstrates the Company’s callous,

 5   petty, and retaliatory treatment of an employee who moved across the country from a good

 6   job, only to find she had landed in an abusive, discriminatory job situation.

 7          125.    Ms. Cuervo’s termination came just weeks after she twice complained to Ms.

 8   Brown about the discrimination and harassment to which Stoia subjected her.

 9          126.    Likewise, her termination was also just days after she raised the alarm regarding

10   a potentially dangerous gas leak in Amazon’s facility and came immediately after she escalated

11   those concerns to higher management and made it clear she was not going to drop it.

12          127.    Cynically, Amazon’s HR person, Ms. Brown, did not make any serious attempt

13   to talk with Ms. Cuervo about her multiple complaints of discrimination and harassment until

14   after Ms. Cuervo was terminated.

15          128.    Undoubtedly, Amazon was seeking to talk with Ms. Cuervo in its own interests,

16   likely to question her without an attorney in an effort to extract an account from her that might

17   be less damning. Ms. Cuervo did not take the bait and, based upon the Company’s and Stoia’s

18   conduct to that point, decided that the only way to ensure that the truth of what happened to

19   her became known was to file that account publicly in court.

20                                 FIRST CAUSE OF ACTION
                   (Discrimination and Harassment in Violation of Section 1981)
21                                    Against All Defendants

22          129.    Plaintiff hereby repeats, reiterates, and re-alleges each and every allegation in

23   each of the preceding paragraphs, as though fully set forth herein.

24
      COMPLAINT  19                                                    WIGDO R LLP
                                                               85 Fifth Avenue ● New York, NY
25                                                         Phone (212) 257-6800 ● Fax (212) 257-6845
          Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 20 of 25




 1          130.    Defendants have discriminated against Plaintiff on the basis of her race and

 2   ethnicity (Latinx/Hispanic) in violation of Section 1981 by denying her the same terms and

 3   conditions of employment available to non-Latinx employees, including, but not limited to,

 4   subjecting her to disparate working conditions, denying her terms and conditions of

 5   employment equal to that of her co-workers who do not belong to the same protected

 6   categories, and denying her the opportunity to work in an employment setting free of unlawful

 7   discrimination and harassment.

 8          131.    Defendants have discriminated against Plaintiff on the basis of her race and

 9   ethnicity in violation of Section 1981 by fostering, condoning, accepting, ratifying, and/or

10   otherwise failing to prevent or to remedy a hostile work environment that has included, among

11   other things, frequent, severe and pervasive discrimination and harassment.

12          132.    As a direct and proximate result of Defendants’ unlawful discriminatory

13   conduct and harassment in violation of Section 1981, Plaintiff has suffered, and continues to

14   suffer, mental anguish and emotional distress, including but not limited to, depression,

15   humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

16   emotional pain and suffering, as well as physical injury, for which she is entitled to an award

17   of damages and other relief.

18          133.    Defendants’ unlawful and discriminatory actions constitute malicious, willful,

19   and wanton violations of Section 1981, for which Plaintiff is entitled to an award of punitive

20   damages.

21                                SECOND CAUSE OF ACTION
                              (Retaliation in Violation of Section 1981)
22                                      Against All Defendants

23

24
      COMPLAINT  20                                                   WIGDO R LLP
                                                              85 Fifth Avenue ● New York, NY
25                                                        Phone (212) 257-6800 ● Fax (212) 257-6845
          Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 21 of 25




 1          134.    Plaintiff hereby repeats, reiterates, and re-alleges each and every allegation in

 2   each of the preceding paragraphs, as though fully set forth herein.

 3          135.    Defendants retaliated against Plaintiff by, inter alia, terminating her

 4   employment because of her engagement in activities protected under Section 1981.

 5          136.    As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

 6   violation of Section 1981, Plaintiff has suffered, and continues to suffer, monetary and/or

 7   economic harm, for which she is entitled to an award of damages.

 8          137.    As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

 9   violation of Section 1981, Plaintiff has suffered, and continues to suffer, mental anguish and

10   emotional distress, including but not limited to, depression, humiliation, embarrassment, stress

11   and anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering, as well

12   as physical injury, for which she is entitled to an award of damages.

13          138.    Defendants’ unlawful and retaliatory actions constitute malicious, willful, and

14   wanton violations of Section 1981, for which Plaintiff is entitled to an award of punitive

15   damages.

16

17

18

19                               THIRD CAUSE OF ACTION
            (Discrimination and Harassment in Violation of Washington Law Against
20                                     Discrimination)
                                    Against All Defendants
21
            139.    Plaintiff hereby repeats, reiterates, and re-alleges each and every allegation in
22
     each of the preceding paragraphs, as though fully set forth herein.
23

24
      COMPLAINT  21                                                   WIGDO R LLP
                                                              85 Fifth Avenue ● New York, NY
25                                                        Phone (212) 257-6800 ● Fax (212) 257-6845
          Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 22 of 25




 1             140.   Defendants have discriminated against Plaintiff on the basis of her race,

 2   ethnicity, national origin (Colombia), and sex in violation of the Washington Law Against

 3   Discrimination, Wash. Rev. Code §§ 49.60.010, et seq., by, inter alia, denying her the right to

 4   obtain and hold employment without discrimination.

 5             141.   As a direct and proximate result of Defendants’ unlawful discriminatory

 6   conduct in violation of the WLAD, Plaintiff has suffered, and continues to suffer, monetary

 7   and/or economic harm, for which she is entitled to an award of damages.

 8             142.   As a direct and proximate result of Defendants’ unlawful discriminatory

 9   conduct in violation of the WLAD, Plaintiff has suffered, and continues to suffer, mental

10   anguish and emotional distress, including but not limited to, depression, humiliation,

11   embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and emotional pain

12   and suffering, as well as physical injury, for which she is entitled to an award of damages.

13                                  FOURTH CAUSE OF ACTION
                 (Retaliation in Violation of Washington Law Against Discrimination)
14                                       Against All Defendants

15             143.   Plaintiff hereby repeats, reiterates, and re-alleges each and every allegation in

16   each of the preceding paragraphs, as though fully set forth herein.

17             144.   Defendants retaliated against Plaintiff by, inter alia, terminating her

18   employment because of her engagement in activities (e.g., complaining of discrimination)

19   protected under the Washington Law Against Discrimination, Wash. Rev. Code §§ 49.60.010,

20   et seq.

21             145.   As a direct and proximate result of Defendants’ unlawful discriminatory

22   retaliation in violation of the WLAD, Plaintiff has suffered, and continues to suffer, monetary

23   and/or economic harm, for which she is entitled to an award of damages.

24
      COMPLAINT  22                                                     WIGDO R LLP
                                                                85 Fifth Avenue ● New York, NY
25                                                          Phone (212) 257-6800 ● Fax (212) 257-6845
          Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 23 of 25




 1          146.    As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

 2   violation of the WLAD, Plaintiff has suffered, and continues to suffer, mental anguish and

 3   emotional distress, including but not limited to, depression, humiliation, embarrassment, stress

 4   and anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering, as well

 5   as physical injury, for which she is entitled to an award of damages.

 6                                FIFTH CAUSE OF ACTION
                  (Wrongful Termination in Violation of Washington Public Policy)
 7                                   Against All Defendants

 8          147.    Plaintiff hereby repeats, reiterates, and re-alleges each and every allegation in

 9   each of the preceding paragraphs, as though fully set forth herein.

10          148.    Defendant has violated Washington law by, inter alia, firing Plaintiff in

11   violation of Washington public policy because she raised the alarm regarding a gas leak in

12   Amazon’s facility.

13          149.    Washington has enacted laws demonstrating clear public policy in favor of

14   workplace safety and establishing minimum standards.          See, e.g., Wash. Rev. Code §

15   70.87.020.

16          150.    Such laws are designed to discourage the conduct in which Defendants engaged

17   – allowing a dangerous gas leak to persist despite complaints by employees and admonishing

18   employees not to tell anyone about the dangerous situation.

19          151.    Plaintiff has suffered harm as a direct and proximate result of Defendants’

20   unlawful conduct.

21                                     PRAYER FOR RELIEF

22          WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

23   Defendants for the following relief:

24
      COMPLAINT  23                                                   WIGDO R LLP
                                                              85 Fifth Avenue ● New York, NY
25                                                        Phone (212) 257-6800 ● Fax (212) 257-6845
          Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 24 of 25




 1          A.      A declaratory judgment that the actions, conduct, and practices of Defendants

 2   complained of herein violate the laws of the United States;

 3          B.      An award of damages against Defendants, in an amount to be determined at

 4   trial, plus interest, to compensate Plaintiff for all monetary and/or economic damages;

 5          C.      An award of damages against Defendants, in an amount to be determined at

 6   trial, plus interest, to compensate for all monetary and/or compensatory damages, including,

 7   but not limited to, compensation for Plaintiff’s emotional distress and physical injury;

 8          D.      An award of liquidated damages equal to the amount of Plaintiff’s past and

 9   future lost wages;

10          E.      An award of punitive damages in an amount to be determined at trial;

11          F.      Prejudgment interest on all amounts due;

12          G.      Post-judgment interest as may be allowed by law;

13          H.      An award of Plaintiff’s reasonable attorneys’ fees and costs; and

14          I.      Such other and further relief as the Court may deem just and proper.

15

16

17

18

19

20

21

22

23

24
      COMPLAINT  24                                                   WIGDO R LLP
                                                              85 Fifth Avenue ● New York, NY
25                                                        Phone (212) 257-6800 ● Fax (212) 257-6845
         Case 2:21-cv-00660-RSL Document 1 Filed 05/19/21 Page 25 of 25




 1                                        JURY DEMAND

 2          Plaintiff hereby demand a trial by jury on all issues of fact and damages stated herein.

 3
            Dated: May 19, 2021
 4                                                Respectfully submitted,

 5                                                WIGDOR LLP

 6
                                                  Lawrence M. Pearson
 7                                                Jeanne M. Christensen
                                                  Alfredo J. Pelicci
 8                                                Anthony G. Bizien
                                                  (all pending pro hac vice admission)
 9
                                                  85 Fifth Avenue
10                                                New York, NY 10003
                                                  Telephone: (212) 257-6800
11                                                Facsimile: (212) 257-6845
                                                  lpearson@wigdorlaw.com
12                                                jcrhistensen@wigdorlaw.com
                                                  apelicci@wigdorlaw.com
13                                                abizien@wigdorlaw.com

14
                                                  SCHROETER GOLDMARK & BENDER
15

16

17                                                ___________________________________
                                                  JAMAL N. WHITEHEAD, WSBA #39818
18                                                810 Third Avenue, Suite 500
                                                  Seattle, WA 98104
19                                                Phone: (206) 622-8000
                                                  Fax: (206) 682-2305
20                                                whitehead@sgb-law.com

21                                                Counsel for Plaintiff

22

23

24
     C O M P L A I N T  25                                            WIGDO R LLP
                                                              85 Fifth Avenue ● New York, NY
25                                                        Phone (212) 257-6800 ● Fax (212) 257-6845
